Citation Nr: 0522246	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  04-11 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
pulmonary tuberculosis, and if so, whether entitlement to 
service connection for pulmonary tuberculosis is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A.S. Vlacich, Legal Clerk


INTRODUCTION

The veteran served on active duty from November 14, 1955, to 
June 15, 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision by the VA RO 
in Manila, the Republic of the Philippines, that new and 
material evidence had not been received to reopen a 
previously denied claim of entitlement to service connection 
for pulmonary tuberculosis.  Hearings were held at the Manila 
RO in September 2003 and in March 2004.


FINDINGS OF FACT

1.  In a December 1958 decision, the Board denied a claim of 
entitlement to service connection for pulmonary tuberculosis.  
This was the last final decision of this claim.

2.  Evidence associated with the claims file since the 
Board's December 1958 decision is new and material in that it 
includes a copy of an additional service department record, 
as well as a medical statement that is not cumulative or 
redundant of evidence previously considered and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran is not shown to have pulmonary tuberculosis 
that was incurred in or aggravated by service.




CONCLUSIONS OF LAW

1.  The December 1958 Board decision that denied the claim of 
service connection for pulmonary tuberculosis is a final 
decision.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2004).  

2.  New and material evidence has been received, and the 
claim for service connection for pulmonary tuberculosis is 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2002).  

3.  The veteran is not shown to have pulmonary tuberculosis 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act) and 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) essentially eliminated the well-
grounded requirement and modified VA's duties to notify and 
assist claimants; however, this law also provides that VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103, 5103A, 
5107(a) (West 2002); 38 C.F.R. § § 3.159(a)-(c) (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the United States Court of Appeals for Veterans Claims 
(hereinafter the Court) held that the VCAA requires VA to 
provide notice, consistent with the requirements of 
38 U.S.C.A. § 5103(A), that informs the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim, under 38 C.F.R. § 3.159(b).  

Regarding the "new and material evidence" claim listed 
hereinabove, the Board points out that, while the regulations 
implementing the VCAA include a revision of 38 C.F.R. 
§ 3.156, the revised version of 38 C.F.R. § 3.156(a) is only 
applicable to claims filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  As the 
application to reopen the above referenced claim of service 
connection for pulmonary tuberculosis was received in April 
2000, the version of 3.156(a) in effect prior to August 29, 
2001 is for application.  That notwithstanding, the 
regulations implementing the VCAA do not otherwise create an 
exception to the applicability dates with respect to VA 
notification in cases of claims to reopen a finally decided 
claim.  

That said, it is noted that the February 2004 Statement of 
the Case (SOC) and the March and June 2004 Supplemental 
Statements of the Case (SSOCs) advised the veteran of the 
laws and regulations pertaining to his claims.  These 
documents informed the veteran of the evidence of record and 
explained the reasons and bases for the denial of his 
application to reopen the claim of entitlement to service 
connection for pulmonary tuberculosis.  These documents also 
provided the veteran with information regarding how to 
establish service connection for pulmonary tuberculosis.  

The RO also sent the veteran letters dated in May 2000, 
September 2002, and May 2004 that collectively told him what 
evidence was needed to substantiate his claim, what the RO 
would obtain, and what he could do to help obtain additional 
evidence.  These letters also essentially asked him to 
provide any evidence he had.  

The Board finds that the VCAA notice requirements have been 
met and points out that such notice was initially provided 
prior to the December 2002 decision.  In any event, to the 
extent that additional notice was provided thereafter (in the 
May 2004 letter, for example), this additional notice was 
nevertheless provided by the RO prior to the Board receiving 
this appeal, and the content of the notice - combined with 
the notice previously provided - fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  As such, if there was any defect in the timing 
of the full VCAA notice in this case, it was not prejudicial 
to the veteran.  

With regard to the duty to assist, it is noted that the RO 
has assisted in obtaining identified medical records and the 
veteran was scheduled for VA RO hearings in September 2003 
and in March 2004.  

Generally, to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein; and for 
certain chronic diseases, such as tuberculosis, a presumption 
of service connection arises if such disorders are manifested 
to a degree of 10 percent within one year after separation 
from service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004). 


New and Material Evidence to Reopen a Claim of Service 
Connection for Pulmonary Tuberculosis 

In a December 1958 decision, the Board denied the veteran's 
claim of entitlement to service connection for pulmonary 
tuberculosis.  The December 1958 Board decision is a final 
decision.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2004).  

Final decisions are not subject to revision on the same 
factual basis.  If, however, "new and material" evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  See 38 U.S.C.A. § 5108 
(West 2002).  

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (2002); Hodge v. 
West, 155 F.3d 1356 (Fed Cir 1998); see also Evans v. Brown, 
9 Vet. App. 273 (1996).  

In addition, where the new and material evidence consists of 
a supplemental report from the service department, received 
before or after the decision has become final, VA will 
reconsider the former decision.  This includes official 
service department records, which presumably have been 
misplaced and have now been located and forwarded to VA.  38 
C.F.R. § 3.156(c).

In April 2000, the veteran applied to reopen the claim of 
service connection for pulmonary tuberculosis.  Regarding the 
application to reopen the claim of service connection for 
pulmonary tuberculosis, the Board is required to give 
consideration to all of the evidence received since the last 
disallowance of the claim, or December 1958.  Evans.

Relevant evidence added to the record since the Board's 
December 1958 decision includes a copy of the March 1956 
record of proceedings of the Naval Physical Evaluation Board 
prior to the veteran's discharge reflecting his medical 
condition at that time.  By regulation, such a record is new 
and material; and therefore, the claim of entitlement to 
service connection for pulmonary tuberculosis is reopened.  
38 C.F.R. § 3.156(c).  

In addition, the veteran submitted a private medical record 
from Dr. Palad making reference to the diagnosis of pulmonary 
tuberculosis and conditions during service (this will be 
further detailed below).  Dr. Palad's report is considered 
new and material in that the report was previously not before 
the Board.

Having determined that the veteran's claim is reopened, the 
Board must next determine if it will be prejudicial to the 
veteran if the Board addresses the merits of the claim.  The 
record demonstrates that the veteran has had adequate notice 
and opportunity to be heard with regard to the claim for 
entitlement to the grant of service connection for pulmonary 
tuberculosis.  In addition, and as also noted above, he has 
been provided with the regulations pertaining to claims of 
service connection (see the February 2004 statement of the 
case).  

Further, from a review of the appealed December 2002 
decision, it is clear that the RO revisited the evidence 
previously reviewed in 1958, and again determined, before 
reviewing the newly submitted evidence, that there was no 
evidence indicating that pre-existing pulmonary tuberculosis 
worsened during service.  In addition, and as will be 
discussed below, the Physical Evaluation Board report, which 
by operation of law reopened the claim, is actually 
"negative" evidence, and Dr. Palad's statement is not 
supported by the contemporaneous medical evidence, is based 
on a history provided by the veteran, and was made almost 
fifty years after service.  In other words, in the appealed 
decision itself and during the course of the appeal, the RO 
has in effect addressed a claim, on the merits, of 
entitlement to service connection for pulmonary tuberculosis, 
and none of the "new" evidence, while enough to meet the 
threshold to reopen the claim, even suggests that such a 
claim is plausible.  

In view of the above, the Board is of the opinion that to 
remand this matter for additional adjudication would result 
in no more than a substantial delay in the appellate 
resolution of this claim.  Again, as the veteran was afforded 
the opportunity to submit information and evidence in support 
of his claim, and the RO has in effect adjudicated the claim 
on the merits, the Board finds that all due process concerns 
have been satisfied, and the veteran will not be prejudiced 
by the Board proceeding to review the issue on the merits.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  


Service Connection for Pulmonary Tuberculosis

Initially, it is pointed out that every veteran is presumed 
to be in sound medical condition at the time of entry into 
service except for defects actually noted when examined for 
entry into service.  38 U.S.C.A. § 1111 (West 2002).  In this 
case, the veteran is not presumed sound on induction because 
an induction examination X-ray showed signs of pulmonary 
tuberculosis. 

Specifically, the service medical records reflect that chest 
X-rays taken during an enlistment examination in October 1955 
showed a lesion in the right apex, which is indicative of 
pulmonary tuberculosis, minimal, active.  The Board notes 
that while the induction examination report indicated that 
the veteran did not have any illnesses, and that a chest X-
ray taken was negative, a service examiner, in January 1956, 
looking over this X-ray discovered a lesion in the right apex 
that was not, apparently, previously noted on initial review.  
In addition, it is noted that a VA examiner in April 1957 
also indicated that pulmonary tuberculosis was shown on the 
induction X-ray film.  As such, the Board finds that a defect 
was noted when the veteran was examined for entry into 
service, and as such, he was not presumed to be in sound 
condition on induction.  38 U.S.C.A. § 1111 (West 2002).

That being said, this matter turns on whether the veteran's 
preexisting disorder - pulmonary tuberculosis - was 
aggravated during the veteran's service.  In order to 
establish aggravation, the evidence must show that the 
disability increased in severity during service.  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during wartime 
service.  38 C.F.R. § 3.306 (2004).

Furthermore, aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. Id. This permanent increase showing 
aggravation is distinguished from a temporary increase or 
flare-up of symptoms.  See Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

Turning to the other evidence of record, it is noted that in 
January 1956, the veteran was admitted to a Naval hospital in 
San Diego after being diagnosed with infiltration, pulmonary, 
right apex, after complaining of  cold and cough.  During 
this hospitalization, and as alluded to above, an examiner 
obtained and reviewed the October 1955 X-ray and discovered a 
lesion in the right apex.  Chest X-rays taken at the hospital 
in January and February 1956 revealed a minimal fibrotic 
density.  The diagnosis was tuberculosis, pulmonary, active, 
minimal, existed prior to service, and it was determined that 
the veteran was unfit for further service.

The Naval Physical Examination Board record of proceeding 
dated March 1956, just prior to the veteran's discharge, 
indicated that the pulmonary tuberculosis, active, minimal, 
was not the proximate result of the performance of active 
duty.

The veteran was again hospitalized in April 1956, at which 
time it was noted that X-rays taken revelaed no essential 
change from February 1956.  He was discharged from the 
hospital - and service - in June 1956, and was again 
diagnosed with tuberculosis, pulmonary, minimal, active.  

The VA examiner who reviewed the veteran's medical records in 
April 1957, pointed out that pulmonary tuberculosis was shown 
on the induction X-ray and on comparative studies of 
subsequent films, and that a slight regression in the lesions 
was demonstrated between the time of induction and subsequent 
X-rays.  

The Board finds that there is no evidence showing that the 
preexisting pulmonary tuberculosis was aggravated in service.  
In fact, it appears that the condition improved, or at the 
very least, did not change from the time of induction until 
the veteran separated from service.  In any event, the 
evidence clearly does not show that the disability increased 
in severity during service.  See 38 C.F.R. § 3.306 (2004).

In addition, private medical records dated from 2002 to 2004 
document the condition of the veteran at the time the record 
was created and do not contain medical evaluations concluding 
that these conditions, though consistent with and indicative 
of pulmonary tuberculosis, are a result of active duty.  The 
certificates, X-ray results, and reports do not refute the 
objective medical evidence in the veteran's file showing that 
the pulmonary tuberculosis was not incurred during service, 
nor aggravated by service.  In fact, no mention of the 
veteran's military service was made in any of the medical 
reports, with the exception of the following.

In a March 2004 letter, Dr. Palad stated that the present 
illness, pulmonary tuberculosis, started as a cough, chest 
and back pain, fever, and anorexia, due to rigid training in 
service.  Dr. Palad stated that because of this condition, 
the veteran was hospitalized and ultimately discharged from 
service.  Dr. Palad's report is not sufficient medical 
evidence to indicate that the pulmonary tuberculosis was 
service incurred, particularly because it does not point to 
any specific evidence of record showing that, indeed, the 
disorder did not preexist service.  In fact, his statement 
appears to be based on a lay history provided by the veteran, 
which can not be transformed into competent medical evidence 
merely because the transcriber happens to be a medical 
professional.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  

The Board assigns more weight and validity to the medical 
findings made during the veteran's service and just after he 
separated from service than it assigns to the statement made 
by Dr. Palad, which was based on a history provided by the 
veteran.  See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 
217 F.3d 854 (Fed. Cir. 1999) (unpublished decision), cert. 
denied 120 S. Ct. 1252 (2002) (it is not error for the Board 
to value one medical opinion over another, as long as a 
rational basis for doing so is given).  Put another way, the 
Board weighs heavier the contemporaneous, detailed evidence 
as opposed to the somewhat general statement provided almost 
fifty years after service.  

Finally, it is noted that during the September 2003 and March 
2004 VA RO hearings the veteran did not make any statements, 
but only submitted the private medical reports referenced 
above.  Additionally, of record are two lay statements from 
acquaintances of the veteran who indicate that, essentially, 
the veteran's pulmonary tuberculosis was incurred in service.  
It is pointed out, however, that as laypersons, they are not 
competent to offer an opinion requiring medical knowledge.  
LeShore,  8 Vet. App. 409.   

In sum, the weight of the evidence does not demonstrate that 
the pulmonary tuberculosis was incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection for pulmonary tuberculosis, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

As new and material evidence has been submitted, the claim of 
service connection for pulmonary tuberculosis is reopened.  

Service connection for pulmonary tuberculosis is denied.



	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


